Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142139                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TERESA C. JARVIS,                                                                                        Brian K. Zahra,
             Plaintiff-Appellant,                                                                                     Justices
  and
  MICHIGAN CONFERENCE OF TEAMSTERS
  WELFARE FUND,
           Intervening Plaintiff,
  v                                                                 SC: 142139
                                                                    COA: 297986
                                                                    WCAC: 09-000185
  HENRY FORD HEALTH SYSTEM,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 10, 2010
  order of the Court of Appeals is considered, and it is DENIED, there being no majority in
  favor of granting leave to appeal.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2011                       _________________________________________
           0330                                                                Clerk